Exhibit 10(e)

2001 COMPREHENSIVE STOCK PLAN

RESTRICTED STOCK UNIT AGREEMENT

Awardee:         (“Awardee”)

Date of Grant:

Restricted Stock Units:

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of the Date
of Grant set forth above by and between UNITED RENTALS, INC., a Delaware
corporation, having an office at Five Greenwich Office Park, Greenwich, CT 06831
(the “Company”), and Awardee, currently an employee of the Company or an
affiliate of the Company.

In consideration of the mutual promises and covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Grant of Restricted Stock Units. The Company, pursuant to its 2001
Comprehensive Stock Plan, as amended (the “Plan”), which is incorporated herein
by reference, and subject to the terms and conditions thereof, hereby grants to
Awardee (also referred to as “you”) Restricted Stock Units (the “Units”). Your
failure to sign and return a copy of this Agreement within 30 days of receipt
shall automatically effect a cancellation and forfeiture of the Units, except as
determined by the Company in its sole discretion.

2. Vesting; Forfeiture

 

  (i) Vesting. Provided you have remained continuously employed by the Company
through the relevant date of vesting (each, a “Vesting Date”), the Units shall
vest on the following schedule:

One-third of the Units on each of the first, second and third anniversaries of
the Date of Grant.

 

  (ii) Forfeiture. Except as set forth in Section 7, if your employment with the
Company terminates for any reason whatsoever, including, but not limited to, a
termination by the Company with or without “Cause” (as hereinafter defined), a
resignation by you with or without “Good Reason” (as hereinafter defined), or
your retirement, all unvested Units shall be canceled and forfeited as of the
date of such termination.

3. Transfer. Except as may be effected by will or other testamentary disposition
or by the laws of descent and distribution, the Units are not transferable,



--------------------------------------------------------------------------------

whether by sale, assignment, exchange, pledge, or hypothecation, or by operation
of law or otherwise before they vest and are settled, and any attempt to
transfer the Units in violation of this Section 3 will be null and void.

4. Settlement upon Vesting.

 

  (i) General. Vested Units shall be settled in shares of the common stock, $.01
par value, of the Company (“Shares”), on a one-for-one basis, as soon as
practicable (but not more than 30 days) following each date on which one or more
Units vest, provided in each case that Awardee has satisfied their tax
withholding obligations with respect to such vesting as described in this
Agreement. Shares, in a number equal to the number of Units that have so vested,
will be issued by the Company in the name of Awardee by electronic book-entry
transfer or credit of such shares to an account of Awardee maintained with such
brokerage firm or other custodian as the Company determines. Alternatively, in
the Company’s sole discretion, such issuance may be effected in such other
manner (including through physical certificates) as the Company may determine
and/or by transfer or credit to such other account of Awardee as the Company or
Awardee may specify.

 

  (ii) Section 409A. The Company intends that the Units shall not constitute
“nonqualified deferred compensation” subject to Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), and this Agreement shall be
interpreted, administered and construed consistent with such intent. If, and
only to the extent that, (1) the Units constitute “deferred compensation” within
the meaning of Section 409A and (2) the Awardee is deemed to be a “specified
employee” (as such term is defined in Section 409A and as determined by the
Company), the payment of vested Units on account of the Awardee’s termination of
employment shall not be made until the first business day of the seventh month
after the Awardee’s “separation from service” (as such term is defined and used
in Section 409A) with the Company, or if earlier, the date of the Awardee’s
death.

5. Forfeiture. You acknowledge that an essential purpose of the grant of the
Units is to ensure the utmost fidelity by yourself to the Company’s interests
and to your diligent performance of all of your understandings and commitments
to the Company. Accordingly, YOU SHALL NOT BE ENTITLED TO RETAIN THE UNITS OR
RECEIVE SHARES IN SETTLEMENT THEREOF, EITHER DURING OR AFTER TERMINATION OF YOUR
EMPLOYMENT WITH THE COMPANY IF THE COMPANY, IN ITS SOLE DISCRETION, BELIEVES
THAT YOU HAVE AT ANY TIME ENGAGED IN “INJURIOUS CONDUCT” (AS HEREINAFTER
DEFINED).

In the event of any such determination:

 

  (i) the Units shall terminate and be forfeited as of the date of such
determination; and



--------------------------------------------------------------------------------

  (ii) Awardee shall (a) transfer back to the Company, for consideration of $.01
per Share, all Shares that are held, as of the date of such determination, by
Awardee and that were acquired upon settlement of the Units on or after the date
which is 180 days prior to the date of such conduct (Shares so acquired, the
“Acquired Shares”) and (b) to the extent such Acquired Shares have previously
been sold or otherwise disposed of by Awardee, repay to the Company the
aggregate Fair Market Value (as defined in the Plan) of such Acquired Shares on
the date of such sale or disposition, less the number of such Acquired Shares
times $.01.

For purposes of the preceding clause (ii)(b) of this Section 5, the amount of
the repayment described therein shall not be affected by whether Awardee
received such Fair Market Value with respect to such sale or other disposition,
and repayment may, without limitation, be effected, at the discretion of the
Company, by means of offset against any amount owed by the Company to Awardee.

“Injurious Conduct” for purposes of this Agreement shall mean (i) Awardee’s
fraud, misappropriation, misconduct or dishonesty in connection with his or her
duties (ii) any act or omission which is, or is reasonably likely to be,
materially adverse or injurious (financially, reputationally or otherwise) to
the Company or any of its affiliates, (iii) Awardee’s breach of any material
obligations contained in Awardee’s employment agreement or offer letter with the
Company, including, but not limited to, any restrictive covenants or obligations
of confidentiality contained therein; (iv) conduct by Awardee that is in
material competition with the Company or any affiliate of the Company; or
(v) conduct by Awardee that breaches Awardee’s duty of loyalty to the Company or
any affiliate of the Company.

6. Securities Laws Restrictions. You represent that when the Units are settled,
you will be acquiring Shares for your own account and not on behalf of others.
You understand and acknowledge that federal and state securities laws govern and
restrict your right to offer, sell or otherwise dispose of any Shares so
received unless otherwise covered by a Form S-8 or unless your offer, sale or
other disposition thereof is otherwise registered under the Securities Act of
1933, as amended, (the “1933 Act”) and state securities laws or, in the opinion
of the Company’s counsel, such offer, sale or other disposition is exempt from
registration thereunder. You agree that you will not offer, sell or otherwise
dispose of any such Shares in any manner which would: (i) require the Company to
file any registration statement with the Securities and Exchange Commission (or
similar filing under state laws) or to amend or supplement any such filing or
(ii) violate or cause the Company to violate the 1933 Act, the rules and
regulations promulgated thereunder or any other state or federal law. You
further understand that (i) any sale of the Shares you acquire upon settlement
of the Units are subject to the Company’s insider trading rules and policies, as
they exist from time to time, and (ii) the certificates for such Shares will
bear such legends as the Company deems necessary or desirable in connection with
the 1933 Act or other rules, regulations or laws.



--------------------------------------------------------------------------------

If you are a director, officer or principal shareholder, Section 16(b) of the
Securities Exchange Act of 1934 (the “1934 Act”) further restricts your ability
to sell or otherwise dispose of Shares acquired upon settlement of the Units.

7. Change in Control; Death or Disability.

 

  (i) In the event of either (A) a Change in Control (as defined below) that
results in none of the common stock of the Company or any direct or indirect
parent entity being publicly traded or (B) a termination of Awardee’s employment
by the Company without Cause, or by Awardee for Good Reason, within 12 months
after any Change in Control, then all Units shall become immediately vested and
nonforfeitable upon the occurrence of such event.

 

  (ii) In the event of a termination of Awardee’s employment as a result of
Awardee’s death or permanent disability (as defined under the Company’s
long-term disability policies), a pro rata portion of the Units shall vest on
the date of such termination equal to [500] multiplied by a fraction (the
denominator of which is 365 and the numerator of which is the number of days
since the preceding Vesting Date until the date of termination). All Units that
are unvested and do not become vested on the date of such termination (including
as a result thereof) shall be forfeited on the date of such termination.

 

  (iii) For purposes of this Agreement, “Change in Control” means (A) any person
or business entity is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of securities of the Company
representing more than 50% of the total voting power represented by then
outstanding voting securities of the Company or (B) there shall be consummated a
merger of the Company, the sale or disposition by the Company of all or
substantially all of its assets within a 12-month period, or any other business
combination of the Company with any other corporation or business entity, but
not including any merger or business combination of the Company which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or business
combination.

 

  (iv)

For purposes of this Agreement, “Cause” means (A) Awardee’s continued failure to
substantially perform his or her duties (other than as a result of total or
partial incapacity due to physical or mental illness), (B) Awardee’s commission
of a crime constituting (x) a felony under the laws of the United



--------------------------------------------------------------------------------

  States or any state thereof or (y) a misdemeanor involving moral turpitude,
(C) Awardee’s fraud, misappropriation, misconduct or dishonesty in connection
with his or her duties, (D) any act or omission which is, or is reasonably
likely to be, materially adverse or injurious (financially, reputationally or
otherwise) to the Company or any of its affiliates, (E) Awardee’s breach of any
material obligations contained in Awardee’s employment agreement or offer letter
with the Company, including, but not limited to, any restrictive covenants or
obligations of confidentiality contained therein or (F) Awardee’s breach of the
Company’s Code of Conduct or (G) Awardee’s material breach of any Company
policies and procedures applicable to Awardee.

 

  (v) For purposes of this Agreement, “Good Reason” shall exist if Awardee
resigns his or her employment following the Company’s (A) material reduction of
Awardee’s base salary, or (B) requirement that Awardee relocate more than 50
miles from Awardee’s current principal location of employment; “Good Reason”
shall exist only if Awardee has given written notice to the Company within 30
days after the initial occurrence of the event, with a reference to this
Agreement, and the Company has not cured such event by the 15th day after the
date of such notice.

 

  (vi) For purposes of this Agreement, in the event Awardee has an employment
agreement with the Company that provides definitions for the terms “Cause”
and/or “Good Reason,” then, during the time in which Awardee’s employment
agreement is in effect, the definitions provided within Awardee’s employment
agreement shall be used instead of the definitions provided above.

8. Withholding Taxes. The Awardee shall pay to the Company, or make provision
satisfactory to the Company for payment of, the minimum aggregate federal, state
and local taxes required to be withheld by applicable law or regulation in
respect of the vesting of any portion of the Units hereunder, or otherwise as a
result of your receipt of the Units, no later than the date of the event
creating the tax liability. The Company may, and, in the absence of other timely
payment or provision made by Awardee that is satisfactory to the Company, shall,
to the extent permitted by law, deduct any such tax obligations from any payment
of any kind otherwise due to Awardee, including, but not limited to, by
withholding Shares which otherwise would be delivered hereunder. In the event
that payment to the Company of such tax obligations is made by delivery or
withholding of Shares, such Shares shall be valued at their Fair Market Value
(as determined in accordance with the Plan) on the date of such delivery or
withholding.

9. No Rights as a Stockholder. Neither the Units nor this Agreement shall
entitle Awardee to any voting rights or other rights as a stockholder of the
Company unless and until Shares have been issued in settlement thereof. Without
limiting the generality of the foregoing, no dividends or dividend equivalents
shall accrue or be paid with respect to any Units.



--------------------------------------------------------------------------------

10. Conformity with Plan. This Agreement, and the Units awarded hereby, are
intended to conform in all respects with, and are subject to all applicable
provisions of, the Plan, which is incorporated herein by reference. Any
inconsistencies between this Agreement and any mandatory provisions of the Plan
shall be resolved in accordance with the terms of the Plan, and this Agreement
shall be deemed to be modified accordingly. By executing and returning this
Agreement, you acknowledge your receipt of the Plan and agree to be bound by all
the terms and conditions of the Plan as it shall be amended from time to time.

11. Employment and Successors. Nothing herein confers any right or obligation on
you to continue in the employ of the Company or any affiliate of the Company or
shall affect in any way your right or the right of the Company or any affiliate
of the Company, as the case may be, to terminate your employment at any time.
The agreements contained in this Agreement shall be binding upon and inure to
the benefit of any successor to the Company by merger or otherwise. Subject to
the restrictions on transfer set forth herein, all of the provisions of the Plan
and this Agreement will be binding upon the Awardee and the Awardee’s heirs,
executors, administrators, legal representatives, successors and assigns.

12. Awardee Advised To Obtain Personal Counsel and Tax Representation.
IMPORTANT: The Company and its employees do not provide any guidance or advice
to individuals who may be granted Units under the Plan regarding the federal,
state or local income tax consequences or employment tax consequences of
participating in the Plan. Notwithstanding any withholding by the Company of
taxes hereunder, Awardee remains responsible for determining Awardee’s own
personal tax consequences with respect to the Units, any vesting thereof, the
receipt of Shares upon settlement, any subsequent disposition of Shares and
otherwise of participating in the Plan, and also ultimately remains liable for
any tax obligations in connection therewith (including any amounts owed in
excess of withheld amounts). Accordingly, Awardee may wish to retain the
services of a professional tax advisor in connection with the Units and this
Agreement.

13. Beneficiary Designation. The Awardee may designate one or more
beneficiaries, from time to time, to whom any benefit under this Agreement is to
be paid in case of Awardee’s death. Each designation must be in writing, signed
by Awardee and delivered to the Company. Each new designation will revoke all
prior designations.

14. Adjustments for Changes in Capital Structure. In the event any change is
made to the Shares by reason of any dividend of shares or extraordinary cash
dividend, stock split or reverse stock split, recapitalization, reorganization,
merger, consolidation, split-up, combination or exchange of shares, or other
change affecting the outstanding Shares as a class without the Company’s receipt
of consideration, the Company shall make such appropriate adjustments to the
Units as it determines are equitable and reasonably necessary or desirable to
preserve the intended benefits under this Agreement.

15. Disputes. Any question concerning the interpretation of or performance by
the Company or Awardee under this Agreement, including, but not limited to, the



--------------------------------------------------------------------------------

Units, their vesting, settlement or forfeiture, or the issuance or delivery of
Shares upon settlement, or any other dispute or controversy that may arise in
connection herewith or therewith, shall be determined by the Company in its sole
and absolute discretion; provided, however, that, following a Change in Control,
any determinations by the Company or a successor entity with respect to the
existence or not of Injurious Conduct, Cause or Good Reason, or any other
post-Change in Control determination that would effect a forfeiture of all or a
portion of the Units, must be objectively reasonable.

16. Miscellaneous.

 

  (i) References herein to determinations or other decisions or actions to be
taken or made by the Company shall be made by the Administrator (as defined in
the Plan) or such other person or persons to whom the Administrator may from
time to time delegate authority or otherwise designate, and any such
determinations, decisions or actions shall be final, conclusive and binding on
the Awardee and all persons claiming under or through the Awardee.

 

  (ii) This Agreement may not be changed or terminated except by a written
agreement expressly referencing this Agreement and signed by the President or
Chief Executive Officer of the Company and Awardee.

 

  (iii) This Agreement, together with the Plan, constitutes the entire
understanding of the parties, and supersedes and cancels all prior agreements,
with respect to the subject matter hereof.

 

  (iv) This Agreement may be signed in one or more counterparts, each of which
shall be an original, with the same effect as if the signature thereto and
hereto were upon the same instrument.

 

  (v) This Agreement will be governed by and construed in accordance with the
laws of the State of Connecticut, without regard to principles of conflicts of
laws. The interpretation and enforcement of the provisions of this Agreement
shall be resolved and determined exclusively by the state court sitting in
Fairfield County, Connecticut or the federal courts in the District of
Connecticut and Awardee hereby consents that such courts be granted exclusive
jurisdiction for such purpose.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Date of Grant.

 

UNITED RENTALS, INC.

By:

 

 

AWARDEE:

 